                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

JAROD ALLEN POE,                                   )
    Plaintiff,                                     )
                                                   )
v.                                                 )
                                                   )     CIVIL ACTION: 1:21-00011-KD-N
MARY COOK, et al.,                                 )
    Defendants.                                    )

                                           JUDGMENT

       In accordance with the Order issued on this date, it is ORDERED, ADJUDGED, and DECREED

that this action is DISMISSED without prejudice.

       DONE and ORDERED this the 8th day of July 2021.

                                           /s/ Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE
